                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     MICHAEL FORD, et al.,                              Case No. 18-cv-02770-BLF
                                   7                    Plaintiffs,
                                                                                            ORDER ADDRESSING PENDING
                                   8             v.                                         MOTIONS
                                   9     BEST BUY CO., INC., et al.,                        [Re: ECF 45, 47, 56, 59, 61]
                                  10                    Defendants.

                                  11

                                  12          This order resolves several administrative motions filed by Plaintiffs (ECF 56, 58, 61), and
Northern District of California
 United States District Court




                                  13   terminates without prejudice the substantive motions filed by Defendants (ECF 45, 47) in light of
                                  14   amendments to Plaintiffs’ pleading.
                                  15          Operative Pleading and Remaining Parties:
                                  16          Plaintiffs Michael Ford and Rudolph Dubrovszky filed this putative class action on May
                                  17   10, 2018, alleging claims against Defendants 24/7, Inc., Best Buy Co., Inc., Delta Airlines, Inc.,
                                  18   and [24]7.AI, Inc. See Compl., ECF 1. Plaintiffs assert that Defendants failed to safeguard
                                  19   customers’ personally identifiable data and failed to inform customers regarding a data breach
                                  20   which exposed class members to risk of misuse of their personal information. See id.
                                  21          Plaintiffs filed a first amended complaint (“FAC”) on June 5, 2018, terminating 24/7, Inc.
                                  22   as a defendant. See FAC, ECF 15.
                                  23          Plaintiffs filed a second amended complaint (“SAC”) on September 26, 2018. See SAC,
                                  24   ECF 57. Plaintiffs did not seek leave of the Court to file the SAC, nor did Plaintiffs seek written
                                  25   consent of all parties. See Fed. R. Civ. P. 15(a)(2) (Except for amendments as of right pursuant to
                                  26   Rule 15(a)(1), “a party may amend its pleading only with the opposing party’s written consent or
                                  27   the court’s leave.”). However, as no party has objected, the Court accepts the SAC as the
                                  28   operative pleading in this case.
                                   1          The SAC terminates Best Buy Co., Inc. and Delta Airlines, Inc. as defendants in this

                                   2   action, leaving [24]7.AI, Inc. as the only remaining defendant. Accordingly, the Clerk SHALL

                                   3   MODIFY the docket to reflect the termination of Best Buy Co., Inc. and Delta Airlines, Inc. as of

                                   4   September 26, 2018.

                                   5          In light of the above, the parties’ stipulation to dismiss Delta Airlines, Inc. (ECF 59) is

                                   6   TERMINATED AS MOOT.

                                   7          Administrative Motion to Relate Cases (ECF 56):

                                   8          Plaintiffs have filed an administrative motion (ECF 56) to consider whether the present

                                   9   case should be related to Copeland v. [24]7.AI, Inc., Case No. 5:18-cv-05859-SvK, currently

                                  10   assigned to Magistrate Judge van Keulen. The compliant in Copeland, which was filed on

                                  11   September 24, 2018, asserts a putative class action based on the same data breach described in the

                                  12   present action. The four claims for relief asserted in Copeland also are asserted in the present
Northern District of California
 United States District Court




                                  13   action. The only named defendant in Copeland action is [24]7.AI, Inc., the same defendant sued

                                  14   in the present action. Defendant [24]7.AI, Inc. has filed a response (ECF 58) agreeing that the

                                  15   cases should be related.

                                  16          It appears to the Court that Copeland is related to the present action within the meaning of

                                  17   Civil Local Rule 3-12. Plaintiffs have filed a certificate of service on counsel for the plaintiff in

                                  18   Copeland, as required under Civil Local Rule 3-12(b), and no objection to relation of the cases has

                                  19   been received by the Court.

                                  20          Accordingly, the administrative motion to relate cases is GRANTED. The Clerk SHALL

                                  21   reassign Copeland v. [24]7.AI, Inc., Case No. 5:18-cv-05859-SvK to the undersigned as related to

                                  22   the above-captioned case, Ford v. [24]7.AI., Inc., 5:18-cv-02770-BLF.

                                  23          Stipulation to Continue Case Management Conference, Permit Filing of Consolidated

                                  24          Amended Complaint, and Continue Hearing on Motion to Transfer (ECF 61):

                                  25          Plaintiffs and Defendant [24]7.AI, Inc. have filed a stipulation (ECF 61) to permit

                                  26   Plaintiffs in the present case and the plaintiff in Copeland to file a consolidated amended

                                  27   complaint following relation of the cases. The parties also request that the Court vacate the Initial

                                  28   Case Management Conference, currently set for October 25, 2018, and continue the hearing on
                                                                                          2
                                   1   Defendant [24]7.AI, Inc.’s motion to transfer, currently set for hearing on November 1, 2018.

                                   2   Those stipulated requests are GRANTED IN PART as follows.

                                   3           The Court construes the request for leave to file a consolidated amended complaint to be a

                                   4   request for consolidation of the present case and Copeland and for leave to file an amended

                                   5   consolidated complaint. That request is GRANTED.

                                   6           The request to vacate the Initial Case Management Conference is GRANTED IN PART.

                                   7   Rather than vacating the Initial Case Management Conference, the Court CONTINUES the Initial

                                   8   Case Management Conference to December 20, 2018, at 11:00 a.m.

                                   9           The Court agrees that in light of the impending consolidation and amendment to the

                                  10   pleading, it does not make sense to go forward with the November 1, 2018 hearing on Defendant

                                  11   [24]7.AI, Inc.’s motion to transfer. Rather than continuing that hearing, however, the Court will

                                  12   TERMINATE the motion to transfer WITHOUT PREJUDICE to refiling once the amended
Northern District of California
 United States District Court




                                  13   consolidated complaint has been filed. In the Court’s view, the transfer motion should be

                                  14   evaluated based on the operative pleading and after all parties have had an opportunity to brief it.

                                  15           The Court notes that in addition to filing its own motion to transfer (ECF 47), Defendant

                                  16   [24]7.AI, Inc. joined in the motion to dismiss, transfer, or stay (ECF 45) filed by Delta. Because

                                  17   Delta has been terminated as a defendant, Delta’s motion and the joinder in that motion are hereby

                                  18   TERMINATED AS MOOT, and the Court will not consider arguments presented in Delta’s

                                  19   motion. Those arguments may be reasserted by [24]7.AI, Inc. in its own motion to dismiss,

                                  20   transfer, or stay.

                                  21           Summary of Rulings:

                                  22           (1)     The operative pleading in this case is the SAC (ECF 57) filed on September 26,

                                  23                   2018.

                                  24           (2)     The Clerk SHALL MODIFY the docket to reflect the termination of Best Buy Co.,

                                  25                   Inc. and Delta Airlines, Inc. as of September 26, 2018.

                                  26           (3)     The parties’ stipulation to dismiss Delta Airlines, Inc. (ECF 59) is TERMINATED

                                  27                   AS MOOT.

                                  28
                                                                                         3
                                   1         (4)    The administrative motion to relate cases (ECF 56) is GRANTED. The Clerk

                                   2                SHALL reassign Copeland v. [24]7.AI, Inc., Case No. 5:18-cv-05859-SvK to the

                                   3                undersigned as related to the above-captioned case, Ford v. [24]7.AI., Inc.,

                                   4                5:18-cv-02770-BLF.

                                   5         (5)    The stipulated request (ECF 61) for various administrative relief is GRANTED IN

                                   6                PART. The request to consolidate the present case with Copeland and to file a

                                   7                consolidated amended complaint is GRANTED.

                                   8         (6)    The Initial Case Management Conference is CONTINUED from October 25, 2018

                                   9                to December 20, 2018.

                                  10         (7)    Defendant [24]7.AI, Inc.’s motion to transfer (ECF 47) is TERMINATED

                                  11                WITHOUT PREJUDICE to refiling once the amended consolidated complaint has

                                  12                been filed.
Northern District of California
 United States District Court




                                  13         (8)    Defendant Delta Airlines, Inc.’s motion to dismiss, transfer, or stay (ECF 45) and

                                  14                Defendant [24]7.AI, Inc.’s joinder in that motion are TERMINATED AS MOOT,

                                  15                without prejudice to [24]7.AI, Inc.’s reassertion of the arguments in its own motion

                                  16                to dismiss, transfer, or stay.

                                  17

                                  18         IT IS SO ORDERED.

                                  19

                                  20   Dated: October 17, 2018

                                  21                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                  22                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
